Order reversed on the law and the facts, with costs, and order granted awarding petitioners the sum of 83,000. Certain findings of fact and conclusion of law disapproved and reversed, and new finding of fact and conclusion of law made. Memorandum: We do not regard it as fatal to recovery that decedent caused the fire by his own negligence, or that no fire alarm had been turned in, or that decedent may have been actuated, in part, by the personal motive to save the life he had placed in peril. (Matter of Hommel v. Town of Saugerties, 253 App. Div, 84.) The duty to save a life threatened by fire is one of the important duties of a fireman, and a fire alarm was not needed to warn decedent of a fire of which he had actual notice. All concur, except Sears, P. J., and Taylor, J., who dissent and vote for affirmance. (The order dismisses the petition in a proceeding to recover award for death of volunteer fireman.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.